Citation Nr: 9914772	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease.

2.  Entitlement to an increased rating for service-connected 
muscle hernia, right quadriceps, currently rated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This appeal arises from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied an increased rating for the veteran's service-
connected right quadriceps muscle hernia (his only service-
connected disability) and denied a claim for service 
connection for any claimed back condition.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

The veteran requested and received a hearing on his increased 
rating claim.  Although he also requested a hearing on his 
service connection claim, in March 1999, he withdrew that 
request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained by the RO.

2.  A chronic low back disorder was not present in service or 
for many years later, and it is not causally related to an 
incident of service or to a service-connected disability.

3.  The veteran's service-connected muscle hernia, right 
quadriceps, is manifested by painful limitation of flexion of 
the hip to 40-45 degrees, limitation of flexion of the knee 
to 40 degrees, thigh pain on palpation, erythema, and 
weakness and incoordination of the right leg that produce no 
more than moderately severe impairment of muscle group (MG) 
XIV.

4.  The evidence does not show severe impairment of MG XIV.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative disc disease and 
arthritis of the lumbar spine was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred in or aggravated by 
active service, nor is lumbosacral strain with degenerative 
disc disease and arthritis of the lumbar spine proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The criteria for a 30 percent rating for moderately 
severe thigh muscle injury are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.41, 
4.45 (1998); 4.56, 4.73, Diagnostic Code 5314 (effective 
prior to and as of July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the veteran's service medical records, he 
complained of low back pain in January 1967 and reported that 
he had fallen, striking his lower back on his canteen.  
Examination revealed no spasms, good curvature of the spine, 
full range of motion, and slight discomfort noted by some 
tenderness to palpation.  He was treated with hot wraps and 
analgesic balm.  There is no further mention of any 
complaints of back pain in the veteran's service medical 
records.  

A July 1968 report indicates that the veteran injured his 
right thigh when a heavy fuel tank dropped on it.  A 
September 1970 separation examination report is negative for 
any relevant abnormality of the right thigh or low back.  

A September 1971 VA treatment report indicates that the 
veteran reported continued pain and slight swelling in the 
right thigh area.  The diagnosis was muscle hernia of the 
right quadriceps.  The report does not mention any complaint 
of any back condition.  In September 1971, VA granted service 
connection for muscle hernia, right quadriceps, and assigned 
a noncompensable evaluation effective from October 2, 1970, 
under diagnostic code 5314.  

A January 1972 VA examination report notes that the veteran 
had discomfort and numbness and a slight deformity of the 
inner right thigh.  There was full pain-free range of motion 
of the joints of the lower extremity.  A firm area at the 
anterior aspect of the right thigh was detected on palpation 
and was felt to represent the residuals of a resolved 
hematoma.  The examiner noted that there was no pigmentation 
in the area, but the hair distribution was equal to the 
opposite side.  The report does not mention any back 
condition.  

In February 1972, the RO increased the evaluation for the 
injury to MG XIV from zero to 10 percent, effective from 
October 2, 1970.  

In September 1992, the veteran requested an increased rating 
for his right thigh muscle herniation.  He reported that the 
disability severely limited his ability to work.  He also 
requested service connection for a back condition and 
reported that it began during boot camp.  He reported that he 
had never received back treatment.  

In March 1993, the veteran reported that his thigh had been 
causing pain in the hip and lower back.  He reported that he 
had to quit his job with the U.S Post Office because the pain 
limited his ability to walk.  He submitted VA treatment 
reports dated in 1992 that note complaints of right leg pain 
at various times.  An October 1992 VA report notes that the 
right thigh anterior muscle group had partially ruptured out 
of the muscular compartment.  The report also notes that he 
mentioned difficulty driving a truck in his current job.  
During a November 1992 orthopedic consultation, the veteran 
reported that neither was any fracture ever found nor had he 
undergone any surgery.  The consultation report notes that 
about a year after separation, he re-injured the thigh doing 
construction work.  He quit that job and has had two jobs 
since that time.  He recently returned to VA for additional 
treatment and medication.  He ambulated with a cane and 
exhibited an antalgic gait favoring the right lower 
extremity.  The examiner noted extension of the right knee to 
130 degrees and flexion to 90 degrees.  The veteran reported 
increased pain during quad stretching, hip flexion, and 
straight leg raising.  He reported severe pain during 
palpation of the right thigh muscle.  The examiner noted 
hypertrophy of the right thigh.  The examiner noted a 
possible or questionable adhesion at the rupture site.  
Follow-up therapy was scheduled.  A November 1992 VA 
outpatient treatment report notes status-post partial rupture 
of the right quadriceps with pain limiting the range of 
motion of the right knee.

In September 1993, the veteran testified before an RO hearing 
officer that he currently felt pain in his right hip and 
back.  The pain ranged from sharp to dull and caused him to 
lose sleep.  He testified that he had about eight physical 
therapy sessions for his right thigh during the recent year.  
He was treated with heat pads and ultrasound but pain limited 
the amount of exertion that he could attempt.  He testified 
that he took medication for pain and inflammation and that he 
often used a cane and had great difficulty climbing stairs.  
He testified that his private doctor suggested that he might 
have a herniated disc and that it might be related to his 
earlier accident.  He also reported that he currently drove a 
truck that did not require much use of the right leg.  He 
said, "that was the only job that I could do."

A letter from Thomas DiBenedetto, M.D., dated in October 1993 
notes that the veteran was seen for complaints of severe 
right thigh pain.  Dr. DiBenedetto reported that on 
examination, the veteran's reflex, motor, and sensory 
functions were normal, but that there was disc bulging at L1, 
L2, L3, L4, L5, and at S1.  Dr. DiBenedetto felt that surgery 
was not necessary and that the veteran's thigh would benefit 
from therapy.  

An October 1993 VA muscle examination report notes the 
veteran's complaints of pain on ambulation and to light 
touch.  The examiner reported that there was poor turgor in 
the right thigh muscles, but no adhesions or tendon damage.  
The diagnosis was old muscle rupture of the right thigh.  An 
October 1993 VA hip examination report notes complaint of 
hip, knee, and back pain.

A letter dated in February 1994 from John Lease, M.D.  notes 
that the veteran had limited flexion of the right hip and the 
right knee and walked with a limp using a cane for support.  
Dr. Lease noted that previous spine MRI showed disc bulging, 
but that the MRI of the thigh was somewhat negative.  The 
veteran reportedly was working only part-time as a truck 
driver because there was not enough work for him and his 
thigh pain prevented him from taking any other job.  On 
examination, the veteran walked with a marked limp, leaning 
on the cane.  Limited range of motion of the back was 
reported.  The lumbar spine was mildly tender.  Straight leg 
raising was slightly positive on the right.  Knee jerks were 
2+ and ankle jerks were 2+.  In the sitting position, the 
veteran could flex the right knee and the right hip to 90 
degrees.  In the supine position, he could flex the knee to 
only 40 degrees and the hip to 60 degrees, complaining of 
pain.  An upper thigh defect was visible and palpable and 
felt to be consistent with an old crush injury.  The 
impression was crush injury of the right thigh with 
quadriceps rupture.  Quadriceps circumference on the right 
was 16 1/2 inches compared with 16 1/4 inches on the left.  Calf 
circumference was 14 inches on the right compared to 14 1/2 on 
the left.  

An October 1995 VA spine examination report notes limitation 
of motion of the spine.  The examiner noted that the 
veteran's lower back problems were "probably the result of 
his inability to walk straight for many years."  The examiner 
further reported that the condition was currently causing 
muscle spasm, pain, and "inability to use his back in a 
normal manner."  An October 1995 VA muscle examination report 
indicates herniation of the inner aspect of the right 
quadriceps with no feeling or hair growth in that area.  The 
veteran appeared to have a fixed deformity of the right knee 
resulting in a genu valgus deformity of the lower right leg.  
Right patellar reflex was hyperactive and left patellar 
reflex was hypoactive.  The examiner felt that the cause of 
the veteran's condition was previous trauma to the right 
upper leg.


A March 1996 VA examination report indicates painful 
limitation of motion of the lumbar spine.  The examiner 
reported extensive herniation of the right quadriceps muscle, 
medially.  There was tenderness anteromedially with erythema.  
There was right thigh weakness, a slow unsteady gait and 
incoordination.  There was painful limitation of motion of 
the right hip to 40-45 degrees.  The diagnoses were possible 
degenerative arthritis of the lumbar spine.  An MRI (magnetic 
resonance imaging study) with a neurosurgical opinion was 
recommended.  VA X-rays showed mild degenerative arthritis of 
the upper lumbar spine.

The claims folder indicates that in October 1997, the RO 
returned the March 1996 examination report to the VA medical 
center for clarification of the previous report, inclusion of 
the MRI report, and for an opinion on the etiology of the low 
back disorder.  In response, in December 1997, a VA osteopath 
(not the March 1996 examiner) submitted a report noting 
review of the veteran's medical history, subjective 
complaints, and objective findings as contained in the March 
1996 VA examination report.  The osteopath noted that the 
veteran complained of aching pain and stiffness in the low 
back.  The veteran described a burning sensation in the right 
quadriceps, especially when climbing one flight of stairs or 
standing more than five to ten minutes.  The osteopath noted 
extensive herniation of the right quadriceps muscle, 
medially.  Limitation of range of motion of the spine was 
reported.  A prior computerized tomography (CT) showed normal 
vertebra at L3-4, but diffuse disc bulging at L4-5 with 
minimal posterior hypertrophy.  The CT did not show any 
destructive bony changes.  Right thigh weakness was noted, 
especially climbing stairs.  

The claims folder indicates that the RO again returned the 
claims folder to the VA medical center in June 1998 for 
clarification as to whether the back condition could be 
attributed to a fall during active service, or to the right 
thigh muscle herniation, or to any other cause.  In September 
1998, the VA osteopath who submitted the December 1997 report 
specifically opined that there was no evidence that the low 
back condition was secondary to gait disturbance associated 
with herniated quadriceps muscle of the right thigh.  The 
osteopath also found no reason to conclude that the current 
back condition was caused by a fall during active service, 
noting that 30 years had elapsed from the time of the in-
service injury until the bulging disc was discovered.  The 
osteopath did conclude that chronic low back pain and 
limitation of motion was caused by degenerative disc disease 
of the lumbosacral spine.  

II.  Legal Analysis

A.  Service Connection

Initially, the Board finds that the veteran's claim for 
service connection for lumbosacral strain with degenerative 
disc disease is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  An October 1995 VA spine 
examination report supplies a plausible etiology of the lower 
back problem in favor of the claim and is sufficient to 
render the claim well grounded.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992), citing Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(1998).  A review of the record shows that service connection 
is currently in effect for herniation of the right thigh 
muscle.

The veteran's service medical records indicate that he was 
treated only one time in 1967 for a back injury.  A 
separation examination report dated in 1970 is negative for 
any back condition and the veteran himself later reported 
that he never again mentioned a back disorder until the 
1990's.  

VA and private medical treatment reports reflect an antalgic 
gait and use of a cane to assist in walking.  During a VA 
spine examination in October 1995, an examiner opined that 
the veteran's back problems were "probably the result of his 
inability to walk straight for many years."  However, when 
offering this etiology, the examiner also reported 
specifically that the veteran's current back problems were 
muscle spasm, pain, and inability to use the back in a normal 
manner.  Interestingly, the examiner did not mention 
degenerative disc disease and, indeed, the claims file 
suggests that the first medical evidence of degenerative disc 
disease was received in March 1996.  

After medical evidence of degenerative disc disease was 
received, the RO requested a medical opinion regarding the 
etiology of the back condition.  In September 1998, a VA 
osteopath specifically opined that there was no evidence that 
the low back condition was secondary to gait disturbance 
associated with herniated quadriceps muscle of the right 
thigh.  The osteopath also found no reason to conclude that 
the current back condition was caused by a fall during active 
service, noting that 30 years had elapsed from the time of 
the in-service injury until the bulging disc was discovered.  
The osteopath found simply that the veteran had degenerative 
disc disease of the lumbosacral spine, which accounted for 
his current complaints of back pain.  

Comparing the conflicting medical views, the Board finds that 
the osteopath's opinion is of greater probative weight than 
the earlier VA examiner's opinion.  In this regard, the Board 
notes that the earlier VA examiner did not mention 
degenerative disc disease as a possible etiology.  In this 
respect, it is not the veracity of the earlier VA examiner 
that is questioned, it is the factual basis on which the 
conclusion was reached.  Because the earlier VA examiner was 
offering an opinion in the absence of more complete 
contemporaneous medical records, the probative value of that 
opinion is lessened.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  Although the earlier VA opinion also suggests 
that lumbosacral strain might be associated with gait 
disturbance, the VA osteopath rejected that theory too.  

In various statements and testimony, the veteran has 
attempted to link back disorders to his service-connected 
right thigh muscle herniation or to an accidental fall during 
active service; however, as he is a layperson without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on the issue of 
medical causation.  Consequently, this evidence has no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In addition, the veteran testified that his 
private doctor felt that his disc problems might be related 
to his earlier accident.  The Board notes that Dr. 
DiBenedetto subsequently submitted a letter that did not 
attribute the disc problems to any specific cause.  In view 
of this, the Board does not find the veteran's report of what 
the doctor said to be reliable enough to outweigh the later 
received negative opinion.  The Board also notes that the 
Court has held that a layman's account, filtered through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
the medical evidence required to render a claim well-
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
As such, the Board cannot accord this any weight at all.

After careful review and consideration of all of the evidence 
of record, including the testimony, the Board finds that the 
veteran's lumbosacral strain with degenerative disc disease 
and arthritis of the lumbar spine was first found many years 
after service and is not causally related to an incident of 
service or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for a low back disability, and the claim 
is denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


B.  Increased Rating

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1998).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. The regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An evaluation 
of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.

As noted in the factual background, a 10 percent disability 
evaluation is in effect for right thigh muscle herniation 
under Diagnostic Code 5314.  This diagnostic code 
contemplates impairment of flexion of the hip and the knee.  
Under Diagnostic Code 5314, a 10 percent evaluation is 
warranted for moderate injury to Muscle Group XIV (anterior 
thigh group).  A 30 percent evaluation requires moderately 
severe muscle injury and a 40 percent evaluation requires a 
severe muscle injury.  See 38 C.F.R. § 4.73, Code 5314.

Since the time that the veteran filed his increased rating 
claim, certain portions of 38 C.F.R. Part 4 pertaining to the 
rating criteria for muscle injuries were changed.  
Specifically, on June 3, 1997, VA published a final rule, 
effective July 3, 1997, to amend the section of the Schedule 
for Rating Disabilities pertaining to muscle injuries.  See 
62 FR 30235 (June 3, 1997).  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  Accordingly, the Board finds that 
there is no prejudice to the veteran in adjudicating his 
claim under the revised criteria.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

According to 38 C.F.R. § 4.56, disabilities resulting from 
muscle injury and coded under diagnostic codes 5301 through 
5323 shall be classified as slight, moderate, moderately 
severe or severe as follows:  

Slight disability of muscles derives from 
simple wound of muscle without 
debridement or infection.  History and 
complaint will include service department 
record of superficial wound with brief 
treatment and return to duty.  Healing 
with good functional results is expected 
to occur.  There will be no cardinal 
signs or symptoms (loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement).  Objective 
findings will include minimal scar.  
There will be no evidence of fascial 
defect, atrophy, or impaired tonus.  
There will be no impairment of function 
or metallic fragments retained in muscle 
tissue.  

Moderate muscle disability derives from 
through and through or deep penetrating 
wound of short track from a single 
bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.  History and 
complaint will include service department 
record or other evidence of in-service 
treatment for the wound.  There should be 
a record of consistent complaint of one 
or more of the cardinal signs and 
symptoms of muscle disability (loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of 
movement), particularly lowered threshold 
of fatigue after average use, affecting 
the particular functions controlled by 
the injured muscles.  Objective findings 
will include entrance and (if present) 
exit scars, small or linear, indicating 
short track of missile through muscle 
tissue.  There will be some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

A moderately severe muscle disability is 
produced by through and through or deep 
penetrating wound by small high velocity 
missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  Service 
department records or other evidence 
should show hospitalization for a 
prolonged period for treatment of wound.  
Record will reflect consistent complaint 
of cardinal signs and symptoms of muscle 
disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement) and, if present, 
evidence of inability to keep up with 
work requirements.  Objective findings 
should include entrance and (if present) 
exit scars indicating track of missile 
through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment. 

A severe muscle disability includes 
through and through or deep penetrating 
wound due to high-velocity missile, or 
large or multiple low velocity missiles, 
or with shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  Service department 
record or other evidence should show 
hospitalization for a prolonged period 
for treatment of wound.  There should be 
a record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement), worse than 
those shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  Objective findings should 
include ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile; (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C)	Diminished 
muscle excitability to pulsed electrical 
current in electro-diagnostic tests; (D) 
Visible or measurable atrophy; (E) 
Adaptive contraction of an opposing group 
of muscles; (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle; and, (G) Induration or atrophy of 
an entire muscle following simple 
piercing by a projectile. 

The medical evidence of record indicates that the veteran's 
right thigh disability is manifested by painful limitation of 
motion of the hip to 40 -45 degrees, limitation of flexion of 
the knee to 40 degrees, pain on palpation of the right thigh, 
erythema, and weakness and incoordination of the right leg as 
shown by a slow unsteady gait.  The Board finds that these 
manifestations, in themselves, are productive of moderate 
thigh muscle disability.  However, in applying the additional 
criteria of 38 C.F.R. § 4.56, the Board notes that when the 
disability produces the cardinal signs and causes an 
inability to keep up with work requirements, a moderately 
severe disability rating should be considered.  The veteran 
reported that he quit his Post Office job because of leg pain 
and he testified that he could not perform on his feet at his 
current job driving a truck.  Considering both the clinical 
symptoms and the veteran's testimony concerning his inability 
to keep up with his work, the Board finds that the 
symptomatology associated with the right thigh disability is 
essentially in equipoise as to whether it supports the 
criteria for the assignment of a 30 percent rating for the 
injury to MG XIV under diagnostic code 5314.  This is so even 
when the provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing 
with functional impairment due to pain, are applied to the 
facts in the veteran's case.  Under these circumstances, the 
veteran prevails with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board, however, does not find that the evidence shows the 
right thigh symptomatology to be so severe as to warrant a 40 
percent rating under Diagnostic Code 5314 because ragged 
scars, wide damage to muscle groups, or loss of deep fascia 
or muscle substance are not shown by the evidence of record.  
Neither shown are the additional signs by which a severe 
rating is manifested.  These would include X-ray evidence of 
foreign bodies, adhesions of scar tissue, diminished muscle 
excitability, visible atrophy, adaptive contraction of 
opposing muscle groups, atrophy of adjacent muscles, and 
induration of muscle.

Because Diagnostic Code 5314 is specifically designated for 
impairment of the thigh muscle, rating under another 
diagnostic code would not be appropriate; however, even 
considering Diagnostic Code 5260 (for limitation of flexion 
of the leg), no rating greater than 30 percent is available.  
Diagnostic Code 5252 (for limitation of flexion of the thigh) 
provides a 40 percent maximum evaluation; however, that 
rating is assignable only when flexion of the thigh is 
limited to 10 degrees of motion.  Diagnostic Code 5253 is for 
thigh impairment; however, the maximum rating available under 
that code is 20 percent.  Therefore, it is to the veteran's 
advantage to remain rated under Diagnostic Code 5314. 

The Board also finds no showing that the veteran's service-
connected muscle hernia, right quadriceps, reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation in excess of 30 percent on an 
extra-schedular basis.  In this regard, the Board notes that 
some impact on employment is contemplated in the rating 
assigned.  Such problems also are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a low back disability is denied.

An increased evaluation of 30 percent rating for service-
connected muscle hernia, right quadriceps, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals




 

